This cause having heretofore been submitted to the Court upon the transcript of the record of the interlocutory orders appealed from denying the motions to dismiss the bill of complaint and to strike portions of the bill of complaint herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said interlocutory orders; it is, therefore, considered, ordered and decreed by the Court that the said orders of the Circuit Court be, and the same are hereby affirmed.
Affirmed.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur.
TERRELL, C.J., concurs in opinion and judgment.
Justices BUFORD and THOMAS not participating as authorized by Section 4687 Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court.